Name: COMMISSION REGULATION (EC) No 2371/95 of 9 October 1995 repealing Regulation (EC) No 2030/95 concerning the stopping of fishing for sprat by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 242/2 EN Official Journal of the European Communities 11 . 10 . 95 COMMISSION REGULATION (EC) No 2371/95 of 9 October 1995 repealing Regulation (EC) No 2030/95 concerning the stopping of fishing for sprat by vessels flying the flag of Sweden registered in Sweden should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EC) No 2030/95, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 2030/95 (2) stopped fishing for sprat in the waters of ICES division Illb, c, d (EC-zone) by vessels flying the flag of Sweden or registered in Sweden ; Whereas Finland transferred to Sweden 12 000 tonnes of sprat in the waters of ICES division Illb, c, d (EC-zone) ; whereas fishing for sprat in the waters of ICES division Illb, c, d (EC-zone) by vessels flying the flag of Sweden or HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2030/95 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1995 . For the Commission Emma BONINO Member of the Commission (  ) OJ No L 261 , 20. 10 . 1993, p. 1 . (2 OJ No L 199, 22. 8 . 1995, p. 20 .